Citation Nr: 1623206	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-48 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for an osteoid osteoma of the pelvis.

2.  Entitlement to service connection for dermatitis.

3.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.

4.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for an osteoid osteoma of the pelvis and entitlement to increased ratings for lumbar and cervical spine disabilities are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has dermatitis that is directly related to active service.




CONCLUSION OF LAW

The criteria for service connection for dermatitis have been met. 38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

A service treatment record from August 1987 shows that the Veteran was treated for dermatitis on the neck.  The Veteran complained of a rash on the arms and left thigh in July 1990.  In April 1992, a service treatment provider recorded that the Veteran had a rash on his neck, chest, and arms.  The rash was deemed to be from pityriasis rosea.  A service treatment record from November 1996 shows that the Veteran had dry skin.  Another record from December 1998 contains a diagnosis of eczema.

In January and September 1999, the Veteran was treated from eczema.  He was treated for xerosis in March 2000.  Treatment for eczema was again given in March 2001.  The Veteran was treated for a recurring rash in May 2004.  A diagnosis of dermatitis was given.  The Veteran had a dermatology consult in March 2005 in which he complained of a rash in his ears and on the side of his nose.  He was treated for xerosis, suspected ichthyosis, and seborrheic dermatitis.  In September 2006, the Veteran was treated for ecchymosis spontaneous of the upper left arm.

At a general VA examination in July 2007, while the Veteran was still on active duty, the Veteran reported experiencing dry skin.  He avoided taking hot showers and scrubbing excessively.  He had been treated with body lotions.  The Veteran reported that he last had a rash three weeks previously.  The examiner noted that the Veteran's skin was warm, of good color, and without active pathologic changes.  No rash was observed at that time.  The examiner remarked that the Veteran had dry skin.

Here, the evidence clearly shows that the Veteran experienced skin symptoms in service.  While acknowledging that the July 2007 VA examiner did not observe a rash, the Veteran himself has said that his skin symptoms come and go, and stated that he had a rash as recently as three weeks prior to that examination.  The pattern of dermatology treatment throughout the Veteran's active service supports his contention that he has skin symptoms that wax and wane.

The Veteran has provided consistent statements regarding the continuity of his skin symptoms.  The Veteran is competent to describe skin rashes through the years as that comes to him through his senses and requires only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  Therefore, the Board accepts that the Veteran had a continuity of skin symptoms throughout and after service.

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the Board finds that the lay testimony provides sufficient support for the claim.

In light of the fact that the Veteran has had documented treatment for dermatitis during service.  And in light of the most persuasive evidence of record showing a continuity of skin symptoms during and since the Veteran's service, the Board finds that the evidence is, at the very least, in relative equipoise.  Therefore, the Board will resolve doubt in favor of the Veteran and grant service connection for dermatitis.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for dermatitis is granted.


REMAND

The service treatment records show that the Veteran received treatment for right hip and pelvic pain while he was on active duty.  A bone scan completed in February 1998 revealed a right hip osteoid osteoma with a similar lesion in the right inferior femoral head.  A follow-up MRI taken in March 1998 revealed a 22 by 15 by 10 millimeter osteoid osteoma of the right hip.  A CT scan completed in March 2001 revealed a right hip osteoid osteoma.

At a general pre-discharge VA examination in July 2007, the Veteran reported being treated with pain medications since an osteoma was discovered on an X-ray in 1998.  The examiner indicated that the Veteran's osteoma was "not an active problem."  However, the Board notes that the VA examiner did not take an MRI or an X-ray of the right hip.  

When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Without having the benefit of a radiology report or an MRI, it is unclear how the VA examiner could determine that the previously-documented osteoid osteoma was "not an active problem."  The Board finds that the Veteran should be provided a VA examination, complete with the necessary diagnostic studies, to determine if he currently has a right hip osteoid osteoma related to active service.

The Veteran last underwent VA examination for the service-connected lower and upper back disabilities in July 2007, prior to separation from service.  Since that time, the Veteran has testified at the January 2016 hearing, that his lower and upper back symptoms have increased in severity.

Where the evidence of record does not indicate the current state of the Veteran's disability, a more contemporaneous VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  In light of the Veteran's assertions of increased symptoms, and the lack of accompanying VA medical records, remand is required to obtain updated treatment records and provide the Veteran an updated VA examination that evaluates the current symptomatology of the low and upper back disabilities.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of outstanding treatment records.  All attempts to locate records must be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any pelvis or right hip disabilities.  The examiner must review the claim file and should note that review in the report.  The examiner should obtain a complete history from the Veteran.  Any tests and studies deemed necessary by the examiner, to include X-rays or an MRI, should be conducted.  All findings should be reported in detail.  The examiner should identify any pertinent pathology found and should diagnose any pelvic or right hip disability, to specifically include osteoid osteoma.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any right hip or pelvis disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  In offering the requested opinion, the examiner is specifically asked to discuss the Veteran's documented in-service treatment for an osteoid osteoma of the right hip.  Any opinion expressed should be accompanied by a complete rationale.

3.  Then, schedule the Veteran for VA orthopedic and neurological examinations, by an appropriate physician.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished, and all clinical findings must be reported in detail.  The examiner should state all examination findings, with the rationale for the comments and opinions expressed.  

(a)  The physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the lower and upper back disabilities, to include radiculopathy.  The examiner must clearly identify whether any neurologic findings constitute separate neurological manifestations of the service-connected lower and upper back disabilities.  

(b)  Concerning any neurological findings, the examiner must state what nerve is affected and whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner should provide an opinion as to whether it is mild, moderate, moderately severe, or severe, and should state whether there are sensory, motor, or strength loss manifestations.

(c)  The physician must conduct range of motion testing of the thoracolumbar and cervical spine, expressed in degrees.

(d)  The physician must make specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar and cervical spine due to pain or any of the other symptoms noted above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

(e)  If muscle spasm or guarding is present, the examiner should state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(f)  The physician should comment as to the existence and frequency of any incapacitating episodes, periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  If the Veteran has incapacitating episodes associated with the lumbar or cervical spine disabilities, the examiner should specify their frequency and duration.

(g)  Finally, the examiner must provide commentary as to the effect of the low and upper back disabilities, and any associated objective neurological abnormalities, on the Veteran's occupational functioning.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


